


110 HR 2715 IH: To amend the Internal Revenue Code of 1986 to include

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2715
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Blumenauer (for
			 himself, Mr. Markey,
			 Mr. Emanuel, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  heavier vehicles in the limitation on the depreciation of certain luxury
		  automobiles.
	
	
		1.Inclusion of heavier vehicles
			 in limitation on depreciation of certain luxury automobiles
			(a)In
			 generalSubparagraph (A) of section 280F(d)(5) of the Internal
			 Revenue Code of 1986 (defining passenger automobile) is amended by striking
			 clauses (i) and (ii) and inserting the following new clauses:
				
					(i)which is primarily designed or which can be
				used to carry passengers over public streets, roads, or highways (except any
				vehicle operated exclusively on a rail or rails), and
					(ii)which is rated at
				14,000 pounds unloaded gross vehicle weight or
				less.
					.
			(b)ExceptionSubparagraph
			 (B) of section 280F(d)(5) of such Code is amended by striking
			 and at the end of clause (ii), by redesignating clause (iii) as
			 clause (iv), and by inserting after clause (ii) the following new
			 clause:
				
					(iii)any vehicle which—
						(I)is designed for
				more than 9 individuals in seating rearward of the driver’s seat,
						(II)is equipped with
				an open cargo area, or a covered box not readily accessible from the passenger
				compartment, of at least 72.0 inches in interior length, or
						(III)has an integral
				enclosure, fully enclosing the driver compartment and load carrying device,
				does not have seating rearward of the driver’s seat, and has no body section
				protruding more than 30 inches ahead of the leading edge of the windshield,
				and
						.
			(c)Conforming
			 amendmentSubsection (b) of section 179 of such Code is amended
			 by striking paragraph (6).
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
